                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                          Plaintiffs,

                  v.                                  Civil Action No. 18-1551 (ESH)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                          Defendants.



                                              ORDER

        As discussed at today’s status conference, March 9, 2020, it is hereby

        ORDERED that by March 23, 2020, the government will provide plaintiffs with the

following information:

        (1) Names of the approximately 608 DTPs and DEPs whose MSSR notification letters

sent pursuant to the October 26, 2018 memo, were either not responded to or returned as

undeliverable, broken down into DTP/DEP and no response/undeliverable; and

        (2) Names of any MAVNIs who have received negative MSSDs, i.e., who were a part of

the group of 35 discussed at the hearing; it is further

        ORDERED that by March 30, 2020, plaintiffs’ counsel will provide defendants with

information about MAVNIs whose MSSR notifications have either been marked as

undeliverable or who have not responded, specifically whether any have attempted to update

their contact information with the Army or if plaintiffs have information on how best to reach

them; it is further

        ORDERED that by March 23, 2020, the government will provide plaintiffs’ counsel
with the names of the 13 individuals (of the group of 18 DTPs who received both USAREC and

USARC discharge orders) who received an offer of reinstatement for purposes of receiving

process that was either marked as “return to sender” or for which the Army has received no

response. The Army will also explain how the government is confirming delivery for those

individuals it says have received a letter but have not responded; it is further

       ORDERED that the government’s next status report shall be filed on March 23, 2020,

and that both the government’s regular reporting requirements (the biweekly and tri-weekly

status reports) will begin operating on a tri-weekly basis starting on that day; and it is further

       ORDERED that counsel for both parties will next appear before the Court on May 18,

2020, at 2:00 p.m. for a joint status conference with counsel in Nio v. United States Department

of Homeland Security, Docket No. 17-cv-998.




                                                       _______________________
                                                       ELLEN S. HUVELLE
                                                       United States District Judge
Date: March 9, 2020
